DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because new grounds of rejection are made in view of Hanniel (US 20120182297A1).
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  Claim 1 recites “splicing planes”.  There is no mention of “splicing planes” in Applicant’s disclosure.  Thus, Applicant is assumed to have meant to recite “slicing planes” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (US 20060155418A1) and Hanniel (US 20120182297A1).
8.	As per Claim 1, Bradbury teaches an apparatus comprising:  a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor (computer-readable medium storing instructions for cause a computer to, Claim 15 of Bradbury) to:  identify a slice height (CAD workstation 16 determines if height of the slice is less than or equal the height of the box, CAD workstation 16 determines if the width of the ray is less than or equal the width of the box, and if not increments the slice height, [0113]) for direct slicing of a model of an object (direct slicing of CAD models, Abstract; the above algorithms are test for 10 different kinds of models, [0165]; model of a sphere, [0166]); slice the model of the object according to the identified slice height to produce slices having slicing planes and the identified slice height, wherein a slicing plane of the slicing planes is provided between respective pairs of the slices [0113]; define a first bounding box for the model that encompasses surfaces of the model (determines the bounding box 206 of the model 100, [0091]); in response to the first bounding box for the model not meeting the predefined criterion, adaptively subdivide the surfaces of the model whose bounding boxes respectively intersect at least one of the slicing planes, wherein the subdivided surfaces of the model are adaptively subdivided until the bounding boxes for the subdivided surfaces meet the predefined criterion (CAD workstation 16 geometrically refines the NURBS surfaces (model) 100 using an adaptive subdivision procedure, breaking the surfaces 100 down into small domains of parametric values, CAD workstation 16 covers the entire surface 100 with bounding boxes 206 based on the smaller domains, rays 208 shoot out intersecting the model 100 at several boxes 206, CAD workstation 16 finds the bounding boxes 206 where the rays 208 intersect the model 100, for each bounding box 206 that is intersected, CAD workstation 16 initiates a root finding procedure, to converge at the intersection point 214, CAD workstation 16 trims unnecessary points out of the model 100, the procedure is repeated for all rays 208 that are cast onto the slice plane and for every slice plane that intersects the NURBS model 100, [0090], CAD workstation 16 obtains the dimensions of the bounding box 206 for the model 100, CAD workstation 16 determines if height of the slice is less than or equal the height of the box, and if not, then exiting the algorithm 300, otherwise, CAD workstation 16 initializes the ray position, CAD workstation 16 determines if the width of the ray is less than or equal the width of the box, and if not increments the slice height, [0113], processor begins a second while loop, processor calculates minimum and maximum values among the control points for the NURBS surfaces, in order to determine the bounding box by comparing the minimum and maximum values with the current control points, [0147]), wherein each bounding box includes a portion of one of the surfaces of the model (covers the entire surface 100 with bounding boxes 206, [0090]); for each bounding box of the bounding boxes which meet the predefined criterion [0113, 0147], determine a sample point on the portion of the surface in the bounding box (for each bounding box 206 that is intersected, CAD workstation 16 initiates a root finding procedure, to converge at the intersection point, [0090]), wherein the sample points determined for the bounding boxes are to be used for printing the model (functions responsible for the slicing operation, the major functions include reading bounding boxes that contain the sub patches, [0133]; determining a set of process planning instructions for three-dimensional printing based on the sliced data, the set of processing planning instructions comprising a raster pattern of points extending between an entrance intersection point and an exit intersection point, Claim 13 of Bradbury); and store the determined sample points (all intersection points that are returned to the main program by the ray intersection file for one slice level are stored, [0134]). 
However, Bradbury does not expressly teach that the predefined criterion is the predefined size.  However, Hanniel teaches that the subdivided surface of the model are adaptively subdivided until the bounding boxes for the subdivided surface meet the predefined size (recursively subdivides the uv-domain into subdomains until a termination criterion is satisfied (size), subdivision continues until the cell size reaches some small tolerance, [0072], continues the subdivision until the minimum cell size is reached, [0077], subdivides the patches to sufficiently flat sub-patches, bounding volumes of the sub-patches are then rendered using oriented bounding boxes, [0057]).  Thus, this teaching from Hanniel can be implemented into the device of Bradbury so that the predefined criterion is the predefined size.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury so that the predefined criterion is the predefined size because Hanniel suggests that this is needed so that the subdivided surfaces are sufficiently flat and simple to analyze [0057, 0072, 0077].
9.	As per Claim 4, Bradbury does not expressly teach wherein the predefined size comprises a predefined height, a predefined width, or a predefined depth for the bounding boxes.  However, Hanniel teaches recursively subdivides the uv-domain into subdomains until a termination criterion is satisfied (size).  Subdivision continues until the cell size reaches some small tolerance [0072].  Hanniel teaches continues the subdivision until the minimum cell size is reached [0077].  Hanniel teaches subdivides the patches to sufficiently flat sub-patches, bounding volumes of the sub-patches are then rendered using oriented bounding boxes [0057].  Fig. 3 shows the cells 
10.	As per Claim 5, Bradbury teaches wherein, to adaptively subdivide the surfaces, the instructions are further executable to cause the processor to:  subdivide the surfaces in the first bounding box into a plurality of patches; build a next bounding box for each of the plurality of patches; and for each patch of the plurality of patches, subdivide the patch and build a next bounding box for the subdivided patch until dimensions of the next bounding box for the patch meet the predefined criterion [0090, 0113, 0147].
However, Bradbury does not teach that the predefined criterion is the predefined size.  However, Hanniel teaches for each patch of the plurality of patches, subdivide the patch and build a next bounding box for the subdivided patch until dimensions of the next bounding box for the patch meet the predefined size [0072, 0077, 0057].  This would be obvious for the reasons given in the rejection for Claim 1.
11.	As per Claim 6, Bradbury teaches wherein the instructions are further executable to cause the processor to subdivide each patch of the plurality of patches into two or more sub-patches (subdividing the original NURBS data into smaller subpatches, adaptive subdivision procedure of the surface takes place and continues until it meets the subdivision criteria factor given by the variable SubdivTolerance, the lower the tolerance value, the greater the number of subdivisions with subsequently higher number of sub patches, [0132]).
12.	Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (US 20060155418A1) and Hanniel (US 20120182297A1) in view of Rotge (US 20030137507A1).

	However, Bradbury and Hanniel do not teach wherein the model is in Euclidean space and wherein the instructions are further executable to cause the processor to map the model from the Euclidean space to a projective space and to adaptively subdivide the surfaces on the model in the projective space.  However, Rotge teaches wherein the model [0004] is in Euclidean space and wherein the instructions are further executable to cause the processor to map the model from the Euclidean space to a projective space and to adaptively subdivide the surfaces on the model in the projective space (express the coordinates of a point in a projective space from an Euclidean space using a transfer matrix, [0117]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury and Hanniel so that the model is in Euclidean space and wherein the instructions are further executable to cause the processor to map the model from the Euclidean space to a projective space and to adaptively subdivide the surfaces on the model in the projective space as suggested by Rotge.  It is well-known in the art that Euclidean space has the advantage of being able to measure the regular distance between two points in space.  It is well-known in the art that projective space is an extension of a Euclidean space, and has the advantage of simpler statements and simpler proofs.
14.	As per Claim 3, Bradbury and Hanniel do not teach wherein the instructions are further executable to cause the processor to transform the determined sample points from the projective space to the Euclidean space and to output the determined sample points in the Euclidean space.  However, Rotge teaches wherein the instructions are further executable to cause the processor to transform the determined sample points from the projective space to the Euclidean space transform the expression of a point expressed in projective space, back in the Euclidean space, [0119]) and to output the determined sample points in the Euclidean space (project an Euclidean view of the object, [0190]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury and Hanniel so that the instructions are further executable to cause the processor to transform the determined sample points from the projective space to the Euclidean space and to output the determined sample points in the Euclidean space as suggested by Rotge.  It is well-known in the art that Euclidean space has the advantage of being able to measure the regular distance between two points in space.  
15.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (US 20060155418A1) and Hanniel (US 20120182297A1) in view of Krishnamurthy (see citation below).
16.	As per Claim 7, Bradbury and Hanniel are relied upon for the teachings as discussed above relative to Claim 5.
However, Bradbury and Hanniel do not expressly teach wherein the instructions are further executable to cause the processor to:  determine whether the next bounding boxes for the plurality of patches each intersects at least one of the slicing planes; for each of the next bounding boxes that intersects at least one of the slicing planes, determine whether the next bounding box meets the predefined size; and for each of the next bounding boxes that do not intersect at least one of the slicing planes, cease further processing of the next bounding box.  However, Krishnamurthy teaches wherein the instructions are further executable to cause the processor to:  determine whether the next bounding boxes for the plurality of patches each intersects at least one of the slicing planes; for each of the next bounding boxes that intersects at bounding box hierarchies to accelerate the intersection operation, construct a hierarchy of bounding boxes by combining four bounding boxes at one level to construct a single bounding box in the next level, to find the intersection curve, we then traverse along the hierarchy simultaneously for both the surfaces and find the intersecting bounding boxes in the lowest level, get the ranges in the parametric domain corresponding to the intersecting surface patches, we then check if the sizes of the bounding boxes as well as the parametric ranges are within a user-defined tolerance, once the tolerance conditions are met, we get a better estimate of the point on the intersection curve by intersecting the linearized surface patch within the intersecting bounding boxes, test whether the bounding boxes of the surfaces intersect at the topmost level, if so we then test the bounding boxes from the next level onward, using one pass per level, p. 538, left column, 4th paragraph-right column, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury and Hanniel so that the instructions are further executable to cause the processor to:  determine whether the next bounding boxes for the plurality of patches each intersects at least one of the slicing planes; for each of the next bounding boxes that intersects at least one of the slicing planes, determine whether the next bounding box meets the predefined size; and for each of the next bounding boxes that do not intersect at least one of the slicing planes, cease further processing of the next bounding box because Krishnamurthy suggests that this accelerates the intersection operation (p. 538, left column, 4th paragraph-right column, 1st paragraph).
in the case of multiple intersections, we take the centroid of the midpoints of the intersection line-segments computed for each intersecting triangle pair as a point on the intersection curve, only if this centroid lies inside the intersecting region of the bounding boxes do we use this point for fitting a curve, p. 539, left column, 3rd paragraph-right column, 1st paragraph; p. 538, left column, 4th paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury and Hanniel so that the instructions are further executable to cause the processor to identify centroids of the bounding boxes that meet the predefined size and to determine the identified centroids of the bounding boxes as the sample points of the surfaces because Krishnamurthy suggests that this has the advantage of getting a better estimate of the intersection point lying on the intersection curve of two surfaces (p. 539, left column, 3rd paragraph).
18.	As per Claim 9, Bradbury and Hanniel do not expressly teach wherein the instructions are further executable to cause the processor to one of aggregate the sample points of the surfaces by connecting the sample points to form a polygon or generate a plurality of curves from the sample points of the surfaces.  However, Krishnamurthy teaches wherein the instructions are further executable to cause the processor to one of aggregate the sample points of the surfaces by surface-surface intersection operations with NURBS surfaces can output intersection curves in the model space as well as in the parametric spaces, p. 530, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury and Hanniel so that the instructions are further executable to cause the processor to one of aggregate the sample points of the surfaces by connecting the sample points to form a polygon or generate a plurality of curves from the sample points of the surfaces because Krishnamurthy suggests that industrial design of products has shifted from using boxy shapes with straight edges to incorporate curved free-form surfaces, and thus a plurality of curves need to be generated (p. 530, Abstract, Introduction 1st paragraph).
19.	Claims 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (US 20060155418A1) and Hanniel (US 20120182297A1) in view of Dokken (US 20120191423A1).
20.	As per Claim 10, Claim 10 is similar in scope to Claim 1, except that Claim 10 has the additional limitations of mapping, by a processor, a model of an object having surfaces into projective space; and output, by the processor, the sample points of the surfaces of the model.  Bradbury teaches outputting, by the processor, the sample points of the surfaces of the model (all intersection points that are returned to the main program by the ray intersection file for one slice level are stored within an output data structure, the data structure is sent to the datasorterfilter( ) function, the collection of points is then filtered, once the data is filtered, the points are written out, [0134]).
However, Bradbury and Hanniel do not teach mapping, by the processor, the model of an object having surfaces into projective space.  However, Dokken teaches mapping, by a use of projective spaces opens up for rational LR-splines thus including NURBS, [0057]).  Thus, Claim 10 is rejected under the same rationale as Claim 1 along with these additional teachings from Bradbury and Dokken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bradbury and Hanniel to include mapping, by the processor, the model of an object having surfaces into projective space as suggested by Dokken.  It is well-known in the art that projective space has the advantage of simpler statements and simpler proofs.
21.	As per Claim 11, Claim 11 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
22.	As per Claim 14, Claim 14 is similar in scope to Claim 10, except that Claim 14 is directed to a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to perform the method of Claim 10.  Bradbury teaches a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to perform the method (Claim 15 of Bradbury).  
23.	As per Claim 15, Claim 15 is similar in scope to Claim 11, and therefore is rejected under the same rationale.
24.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury (US 20060155418A1), Hanniel (US 20120182297A1), and Dokken (US 20120191423A1) in view of Krishnamurthy (see citation below).
.
Prior Art of Record
Adarsh Krishnamurthy et al., Performing Efficient NURBS Modeling Operations on the GPU, August 2009, IEEE Transactions on Visualization and Computer Graphics, Vol. 15, No. 4, p. 530-543.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611